                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


    CARLOS LINDSEY,

                               Plaintiff,
         v.                                                                ORDER

    JOHNSTON, PRIMMER, FEDIE, YANSKI,                                   18-cv-398-jdp1
    FISCHER, and CAPT. PRIMMER,

                               Defendants.


        Pro se plaintiff Carlos Lindsey is an inmate incarcerated at the Wisconsin Secure

Program Facility. After screening his complaint, I granted Lindsey leave to proceed on his

claims that defendants were deliberately indifferent to his threats of self-harm in violation of

the Eighth Amendment and negligent under state law. Dkt. 18. Lindsey has now filed a motion

for voluntary dismissal. Dkt. 18. Because defendants have not filed an answer to Lindsey’s

complaint, I will construe his motion as a notice of dismissal under Federal Rule of Civil

Procedure 41(a)(1)(A)(i). This case is dismissed without prejudice.

        Included with Lindsey’s notice of dismissal was a request for the transcript from

Lindsey’s recent trial in Lindsey v. Wallace, No. 16-cv-743. Lindsey states that he plans to appeal

the jury verdict in the ’743 case. This leads me to believe that Lindsey is dismissing this case

so that he can focus on the ’743 appeal.

        Lindsey has two more cases pending before me that I still need to screen: Lindsey v.

Hunt, No. 18-cv-397, and Lindsey v. Asch, No. 18-cv-399. If I grant Lindsey leave to proceed in



1
 I have provided the caption for only the ’398 case. The clerk of court is directed to also docket
this order in Case Nos. 18-cv-397 and 18-cv-398.
those cases, then Lindsey may have concerns about his ability to litigate them at the same time

as his appeal. So I will give Lindsey two weeks to indicate whether he also wishes to dismiss

Case Nos. 18-cv-397 and 18-cv-399, or whether I should proceed to screen them.



                                           ORDER

       IT IS ORDERED that:

       1. This case is DISMISSED without prejudice.

       2. Plaintiff Carlos Lindsey has until October 18, 2018, to indicate to the court whether
          he wishes to dismiss Case No. 18-cv-397 or Case No. 18-cv-399.

       Entered October 3, 2018.

                                           BY THE COURT:

                                           /s/
                                           ________________________________________
                                           JAMES D. PETERSON
                                           District Judge




                                              2
